76 F.3d 386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Felipe FLORES, Plaintiff-Appellee,v.Melvin COLEY, County of Tulare;  James G. Line, Defendants-Appellants.
No. 94-15809.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 14, 1995.Decided Dec. 5, 1995.

1
Appeal from the United States District Court for the Eastern District of California (Fresno);  No. CV-93-05027-REC, Edward Dean Price, Judge, Presiding.


2
E.D.Cal.


3
REVERSED.


4
Before:  SCHROEDER and ALARCON, Circuit Judges, and PANNER,* Senior District Judge


5
AMENDED MEMORANDUM**


6
The district court granted a mistrial because it concluded that the explanation given by Tulare County Attorney James G. Line for attempting to exercise a peremptory challenge against a Hispanic juror was insufficient to demonstrate that she was biased or prejudiced.   The court imposed a sanction of $1,192.50 to cover the cost of summoning the jury panel.


7
It appears from the record that the district court believed that granting a mistrial was compelled by Batson v. Kentucky, 476 U.S. 79 (1986).   We disagree.   The proper remedy under these circumstances would have been to deny the peremptory challenge against the Hispanic juror.   Accordingly, it was unnecessary to declare a mistrial and discharge the jury.   We conclude therefore that it was inappropriate to sanction Mr. Line and order him to pay the cost of summoning the jury because of the court's error.


8
REVERSED.



*
 Honorable Owen M. Panner, Senior United States District Judge, for the District of Oregon, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3